Appeal from an order of the Supreme Court at Special Term, entered November 15, 1946, in New York County, which granted a motion by plaintiff for an order modifying and amending a final judgment of separation by inserting therein a provision directing defendant to remove himself from an apartment occupied by plaintiff, restraining defendant from entering said premises and from removing any furniture or other articles from the apartment except certain personal property and directing defendant to return to plaintiff other personal property.
On the particular facts of-this case, justice required (Civ. Prac. Act, § 1170) the order appealed from except as to the provision for the return of etchings, which provision should be deleted. The order is, therefore, modified in that respect and otherwise-affirmed, with $20 costs and disbursements to respondent.